18 N.Y.3d 945 (2012)
967 N.E.2d 693
944 N.Y.S.2d 468
2012 NY Slip Op 68310
THE PEOPLE OF THE STATE OF NEW YORK ex rel. A. JAMES BELL, on Behalf of OKECHUKWU OKORONKWO, Appellant,
v.
COMMISSIONER OF THE NEW YORK CITY DEPARTMENT OF CORRECTIONS et al., Respondents.
Motion No: 2012-105.
Court of Appeals of New York.
Submitted January 30, 2012.
Decided March 27, 2012.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied.